Case 3:20-cv-02877-JCS Document 1-6 Filed 04/27/20 Page 1 of 5




               EXHIBIT F
              Case 3:20-cv-02877-JCS Document 1-6 Filed 04/27/20 Page 2 of 5


                                                                                      901 Main Street, Suite 4120
                                                                                          Dallas, TX 75202
                                                                                  469-557-9390 469-533-1587 fax
                                                                                                  —
                                                                                             New Jersey
                                                                                                  —
                                                                                              New York
Gary R. Sorden                                                                                    —
Member                                                                                        Delaware
Admitted in TX
                                                                                                  —
                                                                                              Maryland
Reply to Texas Office                                                                             —
Writer’s Direct Line: 469.557.9397                                                             Florida
Writer’s Direct Fax: 469.466.6231
Writer’s E-Mail: gsorden@coleschotz.com



                                                March 9, 2020

Via E-mail
nchatterjee@goodwinlaw.com

Neel Chatterjee
Goodwin Proctor LLP
601 Marshall Street
Redwood City, California 94063

           Re:         Notice of Infringement of BlackBerry Patents; Offer to License

Dear Neel:

       I write in response to your February 26, 2020, letter and to put MobileIron on notice of
additional BlackBerry patents we believe are infringed by MobileIron.

        First, regarding the Facebook litigation, the only patent in common between
BlackBerry’s August 26, 2019, letter to MobileIron and the patents in suit against Facebook is
US 7,372,961. The ’961 Patent not only survived an IPR petition by Facebook1 but also survived
a summary judgement motion alleging invalidity under Alice and non-infringement. Second,
MobileIron’s letter references the Good litigation with specific reference to the ’016 patent.
However, a California jury found that Good did not directly or indirectly infringe the ’016
patent. See Good Tech. Corp. v. MobileIron, Inc., 5:12-cv-05826-PSG, D.I. 543 (N.D. Cal., Aug.
4, 2015) (jury verdict). You were lead counsel for MobileIron in the Good matter so you should
know that MobileIron’s theory of infringement is not viable. Your letter neither acknowledges
that MobileIron lost its infringement case against Good nor does it provide any evidence or
analysis regarding how you would sue BlackBerry in good-faith on the ’016 patent given its
history. Also, MobileIron’s per user royalty rate appears to be based on a seriously flawed
methodology2 from the Good litigation, which has been heavily criticized by others. Id. at D.I.
296 (Good’s Daubert challenge). While MobileIron’s expert narrowly escaped Good’s Daubert
challenge, even the Court was “skeptical of Eichmann’s conclusion” that MobileIron was
entitled to 100 percent of Good’s incremental profits. Id. at D.I. 463. It is unlikely to survive a
challenge again and most importantly, would never be approved by the Federal Circuit.


1
  Facebook, Inc., et. al. v. BlackBerry Ltd., IPR2019-00923, Paper 14 (P.T.A.B. Nov. 5, 2019).
2
  https://www.law360.com/articles/683481/the-latest-inappropriate-reasonable-royalty-rule-of-
thumb.

                                             www.coleschotz.com
          Case 3:20-cv-02877-JCS Document 1-6 Filed 04/27/20 Page 3 of 5

Cole Schotz P.C.

Neel Chatterjee
March 9, 2020
Page 2

       In addition to the patents identified in our initial letter to MobileIron in August 2019,
BlackBerry further believes that MobileIron infringes additional patents by making, using,
importing, selling, and/or offering to sell MobileIron products in or into the United States or
causing others to do the same. Below is a non-exclusive list of patents identified to date:

 U.S. Patent Number 9,922,175            Controlling access by code

 U.S. Patent Number 10,032,007           Controlling access by code

 U.S. Patent Number 10,437,967           Code signing system and method

 U.S. Patent Number 8,065,436            System and method for accessing information processor
                                         services for a mobile communication device

 U.S. Patent Number 8,134,954            System and method for controlling configuration
                                         settings for mobile communication devices and services

 U.S. Patent Number 10,476,865           System and method for controlling configuration
                                         settings for mobile communication devices and services

 U.S. Patent Number 9,307,443            System and method for remotely controlling mobile
                                         communication devices

 U.S. Patent Number 10,298,584           System and method for secure control of resources of
                                         wireless mobile communication devices

 U.S. Patent Number 7,142,848            Method and system for automatically configuring access
                                         control

 U.S. Patent Number 7,986,939            System and method for handling restoration operations
                                         on mobile devices

 U.S. Patent Number 8,130,957            System and method for securing data

 U.S. Patent Number 8,831,209            Conference call dialing

 U.S. Patent Number 8,423,011            Wireless handheld device, system, and method of
                                         detecting and storing email settings

 U.S. Patent Number 7,653,402            Coordinated changing of email settings on wireless
                                         electronic devices and wireless networks

 U.S. Patent Number 9,537,830            System and method to provide built-in and mobile VPN
                                         connectivity
          Case 3:20-cv-02877-JCS Document 1-6 Filed 04/27/20 Page 4 of 5

Cole Schotz P.C.

Neel Chatterjee
March 9, 2020
Page 3

 U.S. Patent Number 9,537,896    Method for providing wireless application privilege
                                 management

 U.S. Patent Number 10,462,189   Method for providing wireless application privilege
                                 management

 U.S. Patent Number 9,531,730    Apparatus, and associated method, for alerting user of
                                 communication device of entries on a mail message
                                 distribution list

 U.S. Patent Number 8,670,144    Apparatus, and associated method, for facilitating
                                 background processing of push content

 U.S. Patent Number 9,154,913    Disabling operation of features on a mobile
                                 communication device based upon location

 U.S. Patent Number 10,162,983   Selectively wiping a remote device

 U.S. Patent Number 10,540,520   Selectively wiping a remote device

 U.S. Patent Number 8,516,095    Remote administration of mobile wireless devices

 U.S. Patent Number 7,472,276    Data card verification system

 U.S. Patent Number 8,462,944    Method of public key generation

 U.S. Patent Number 8,327,112    Processing system implementing variable page size
                                 memory organization using a multiple page per entry
                                 translation lookaside buffer

 U.S. Patent Number 8,904,544    Restrictions to data transmission

 U.S. Patent Number 9,065,771    Managing application execution and data access on a
                                 device

 U.S. Patent Number 8,667,306    Automatic Security Action Invocation for Mobile
                                 Communications Device

 U.S. Patent Number 9,720,915    Presenting Metadata from Multiple Perimeters

 U.S. Patent Number 9,306,948    Method and Apparatus for Separation of Connection
                                 Data by Perimeter Type

 U.S. Patent Number 8,904,550    Selection of sandbox for initiating application
          Case 3:20-cv-02877-JCS Document 1-6 Filed 04/27/20 Page 5 of 5

Cole Schotz P.C.

Neel Chatterjee
March 9, 2020
Page 4

        Please note that the patents identified in this letter are merely illustrative examples of the
patents in BlackBerry’s portfolio that are relevant to MobileIron’s businesses and are not
intended to convey the totality of the relevant patents in BlackBerry’s portfolio.

       This letter constitutes notice of patent infringement under U.S. patent law, in particular
35 U.S.C. § 287(a). BlackBerry remains willing to negotiate with MobileIron to reach a license
for BlackBerry’s patented technology. If you have any questions, please do not hesitate to contact
me.

                                                     Sincerely,




                                                     Gary R. Sorden



GRS:jrp
